BENNETT, J.
1. In the absence of a bill of exceptions, certified by the judge, we cannot review the action of the court based upon the insufficiency of the evidence.
2. Under the amendment of 1913 (Laws of 1913, Chap. 332) the transcript of the testimony may be carried bodily into the bill of exceptions, if properly certified to as such by the judge, and will then be sufficient to bring up the rulings of the court below as set forth therein: Malloy v. Marshall-Wells Hdw. Co., 90 Or. 303 (173 Pac. 267, 175 Pac. 659, 176 Pac. 589). But it is not a bill of exceptions, and has no efficacy to bring up the trial proceedings until it is cer*506tified by the judge. The certificate of the reporter is not sufficient to bring up such rulings on the evidence: Thomsen v. Giebisch, 95 Or. 118 (186 Pac. 10). In the above case it'was said by Mr. Justice Burnett:
“The transcription of the reporter’s notes, certified by him, constitutes material from which a bill of exceptions may be compiled; but it was never the intention of any of the legislation or of the decisions up to this time that the reporter should supersede the judge in authority in the construction of the bill.”
Based upon the above decision, which' we follow and approve, we must hold that there is nothing here upon which we can review the action of the court below..
The judgment must be affirmed. Affirmed.
McBride, C. J., and Bean and Johns, JJ., concur.